Name: Commission Regulation (EEC) No 636/84 of 12 March 1984 re-establishing the levying of customs duties on ethanolamine, diethanolamine, triethanolamine, and their salts, falling within subheadings 29.23 A I and ex II and originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 84 Official Journal of the European Communities No L 70/7 COMMISSION REGULATION (EEC) No 636/84 of 12 March 1984 re-establishing the levying of customs duties on ethanolamine, diethanolamine, triethanolamine, and their salts, falling within subheadings 29.23 A I and ex II and originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply originating in Brazil , reached that ceiling after being charged thereagainst ; Whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, it is appro ­ priate to re-establish the levying of customs duties in respect of the products in question against Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 1 6 March 1 984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3569/83, shall be re-established on imports into the Community of the following products originating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, in pursuance of Article 1 of that Regulation, duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 ; Whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 150 % of the highest maximum amount valid for 1980 ; Whereas, in the case of ethanolamine, diethanolamine, triethanolamine, and their salts , falling within subheadings 29.23 A I and ex II ; the individual ceiling was fixed at 57 600 ECU ; whereas, on 8 March 1984, imports of these products into the Community, CCT heading No Description 29.23 A I and ex II (NIMEXE codes  2-Aminoethanol (ethanolamine and its salts 29.23-11 , 14, 16)  Diethanolamine and its salts  2,2 ',2" Nitrilotriethanol (tri ­ ethanolamine) and its salts Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1984 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 362, 24 . 12 . 1983 , p. 1 .